Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
There is no amendment to the claims field on 04/13/201.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jaewoo Jeong et al (U. S. Patent Application: 2016/0217842, hereafter 842), further in view of Sasikanth Manipatruni et al (U. S. Patent Application: 2020/0152781, here after 781), and Satoru Nakatsuji et al (U.S. Patent Application: 2018/0301177, here after 177). Ching-Tzu Chen et al (U. S. Patent Application: 2019/0378973, here after 973) is cited as an evidence for inherency.
Claim 1 is rejected. 842 teaches a method for making a magnetic film (Mn3Ge), the method comprising;
Forming an amorphous magnetic film on a film formation subject (substrate. Si) by sputtering [0021]; and
Crystalizing the amorphous magnetic film by heating the amorphous magnetic film, wherein the crystalizing includes heating the amorphous magnetic film to a 
Claim 6 is rejected. 842 teaches a method for manufacturing a magnetic storage element, the method comprising:
forming a base layer(SiO2) on a film formation subject;
forming an amorphous magnetic layer that is in contact with the base layer(SiO2) by sputtering( a target), wherein the layer includes Mn3Ge[0021 last 4 lines], as a main component; and
crystalizing the amorphous magnetic layer by heating(annealing) the amorphous magnetic layer together with the base layer[0025 last 4 lines, also look at fig. 1A comparisons of Mn3Ge peak for RT and Rt + anneal]. 842 doesn't teach the annealing 
Claim 7 is rejected as 842 teaches the thickness of silicon oxide layer is 25 nm
[0021].
Claims 2, 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jaewoo Jeong et al (U.S. Patent Application: 2016/0217842, hereafter 842), Sasikanth Manipatruni et al (U. S. Patent Application: 2020/0152781, here after 781), and Satoru Nakatsuji et al (U. S. Patent Application: 2018/0301177, here after 177), further in view of Jaewoo Jeong etal (U. S. Patent: 10170696, here after 696). Ching-Tzu Chen et al (U. S. Patent Application: 2019/0378973, here after 973) is cited as an evidence for inherency.

696 teaches making magnetic tunnel junction structure comprising heusler alloy comprising manganese and selenium or manganese and tin [column 1 lines 11-15, 60-65]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making heusler alloy film as 842, wherein the alloy comprising Mn3Sn, because Mn3Sn can be substitute for Mn3Se of 842 in magnetic tunnel junction devise. The method of sputtering of Mn3Sn also can be done the same as depositing Mn3Se with expectation of success and in absence of criticality as they are both heusler alloy and have same crystalline structure. The magnetic Mn3Sn film is in fact an antiferromagnetic film (ferrimagnet) as 973 teaches [0042].
Claim 4 is rejected as 842 teaches depositing heusler alloy film at ambient
temperature [0025 last 4 lines].
Claim 5 is rejected as 842 teaches the film formation subject includes s base layer including a film formed surface and formed of titanium [0036].
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jaewoo Jeong et al (U. S. Patent Application: 2016/0217842, here after 842), Sasikanth Manipatruni et al (U. S. Patent Application: 2020/0152781, here after 781), and Satoru Nakatsuji et al (U. S. Patent Application: 2018/0301177, here after 177), Jaewoo Jeong et al (U. S. Patent: 10170696, here after 696), as applied to claim 2 above, further in view of Richard J. Gambino et al (U. S. Patent: 6375761, hereafter 761).


time of the invention was made to have a method of making heusler alloy film as 842, 781,177, and 696 teach where the film formation space pressure for depositing heusler alloy is 1.6 pa, because 761 teaches it is suitable pressure for film formation space of making heulser alloy.
Response to Arguments
Applicant’s arguments, see Remarks, filed 04/13/21, with respect to the rejection(s) of claim(s) 1-7 under 103 a have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Manipatruni. Jeong ‘842 teaches depositing an amorphous film at room temperate and annealing to form a crystalline Mn3Ge, see fig. 1A as the x-Ray diffraction pattern do not show any Mn3Ge for RT deposition and after annealing RT-annealing a Mn3Ge peak indicates crystalline phase appears after annealing. However Manipatruni teaches forming Mn3Ge layer by deposition in temperature range including room temperature and then annealing at 300C to form crystalline phase [0040, 0043]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712